NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0541-18T3

A.P.,

          Petitioner-Appellant,

v.

NEW JERSEY DEPARTMENT
OF HUMAN SERVICES,
DIVISION OF FAMILY
DEVELOPMENT,

     Respondent-Respondent.
__________________________

                    Submitted February 3, 2020 – Decided February 20, 2020

                    Before Judges Geiger and Natali.

                    On appeal from the New Jersey Department of Human
                    Services, Division of Family Development, Agency
                    Docket No. C100905015.

                    A.P., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Arundhati Mohankumar, Deputy
                    Attorney General, on the brief).
PER CURIAM

      Petitioner A.P. appeals from the September 6, 2018 final agency decision

of respondent New Jersey Department of Human Services, Division of Family

Development (DFD), which affirmed the determination of Ocean County Board

of Social Services (Board) to terminate her emergency assistance (EA) benefits

in the form of motel placement as emergency temporary shelter. We affirm.

      In March 2018, the Board provided EA benefits to A.P. by placing her in

a Seaside Heights motel. Her placement was conditioned on compliance with a

service plan in which she agreed to abstain from using drugs or alcohol and to

attend a substance abuse/behavioral health initiative program (SAI/BHI). A.P.

also acknowledged that she was not to allow any unauthorized individuals to

occupy her room without prior authorization from the Board.

      A.P. missed a rescheduled drug screening appointment because she was

hospitalized. She advised her Board social worker of that fact but failed to

inform the coordinator at her SAI/BHI program, which closed its file as a result.

Shortly thereafter, on May 1, 2018, the Board terminated A.P.'s benefits

claiming that A.P. failed to comply with the terms of the service plan. A.P.

appealed the Board's decision and the matter was transmitted to the Office of

Administrative Law (OAL) for a fair hearing as a contested case. The Board


                                                                         A-0541-18T3
                                       2
continued A.P.'s benefits during the pendency of the appeal of the May 1, 2018

termination.

      The Board thereafter moved A.P to a motel in Neptune on May 17, 2018.

A.P. signed two service plans related to her stay at that temporary shelter, one

in April 2018 and a second in May 2018, which required her, among other

conditions, to participate in substance abuse counseling, remain drug and

alcohol free, and to comply with the rules of the shelter. A.P. also understood

that she was not permitted to have unauthorized visitors in her room. In this

regard, both the April and May 2018 service plans stated:

               YOUR EA-TS/TRA APPROVAL IS              FOR YOU
               ALONE, ANY UNAUTHORIZED                  PERSONS
               STAYING IN YOUR RESIDENCE                WITHOUT
               WRITTEN PERMISSION FROM [THE            BOARD] IS
               GROUNDS FOR TERMINATION                 OF YOUR
               EA/TRA BENEFITS.

      On May 20, 2018, the Board learned that A.P. permitted an unauthorized

visitor to stay in her room overnight, which A.P. admitted. Employees at the

Neptune motel also advised the Board that A.P. had a "regular hotel guest" who

stored his bike under the stairs which "creat[ed] a problem."

      The Board terminated A.P.'s EA benefits on May 25, 2018, effective June

9, 2018, because she failed to comply with the terms of her service plans. The

Board also imposed a six-month period of ineligibility for EA benefits.

                                                                          A-0541-18T3
                                       3
      A Board social worker later visited A.P. at the Neptune motel and

observed that A.P. placed a lock on the door of her room. The motel maintained

that A.P.'s actions were "illegal . . . [and] against [the] fire code" and requested

that the Board remove A.P. and place her in a different temporary residence.

      A.P. appealed the May 25, 2018 termination. At the fair hearing, the

Administrative Law Judge (ALJ) addressed both A.P.'s appeal of the Board's

May 1, 2018 and May 25, 2018 determinations.                The ALJ considered

documentary evidence and the testimony of a Board social worker, a Board

human services specialist, and A.P.1

      The ALJ issued an initial decision on July 27, 2016 and determined as to

the May 1, 2018 termination that A.P. established good cause to justify missing

her scheduled appointment with her SAI/BHI counselor and her termination of

benefits on that basis was improper.         With regard to the May 25, 2018

termination, however, the ALJ concluded A.P. impermissibly allowed an

overnight visitor in her room without prior authorization thereby violating her

service plans.      The ALJ relied upon statements contained                in the

contemporaneous police report and noted A.P.'s admission in her testimony that


1
  The transcript of the hearing is not contained in the record on appeal. No party
has disputed, however, the proofs presented at the hearing or the ALJ's detailed
account of the witnesses' testimony.
                                                                            A-0541-18T3
                                         4
she permitted a visitor to stay overnight. The ALJ accordingly affirmed the

Board's May 25, 2018 termination of A.P.'s EA benefits and its six-month period

of disqualification from EA benefits.

      A.P. filed exceptions and on September 6, 2018 the Director of the DFD

reviewed the record and issued a final determination that adopted the ALJ's July

27, 2018 decision. The Director also concluded that A.P. "violated the motel's

safety policy by placing an unauthorized lock on her motel room door," contrary

to N.J.A.C. 10:90-6.3(c)(5). The Director affirmed the ALJ's determination that

a six-month period of EA ineligibility was warranted.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] strong presumption of

reasonableness attaches" to the agency's decision. In re Carroll, 339 N.J. Super.
429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993), aff'd, 135 N.J. 306 (1994)). The burden is upon the appellant to

demonstrate grounds for reversal. McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 563 (App. Div. 2002).

      "[A]n appellate court is 'in no way bound by the agency's interpretation of

a statute or its determination of a strictly legal issue . . . .'" In re Carter, 191
N.J. 474, 483 (2007); see also Manalapan Realty, L.P. v. Twp. Comm. of


                                                                            A-0541-18T3
                                         5
Manalapan, 140 N.J. 366, 378 (1995). To that end, we will "not disturb an

administrative agency's determinations or findings unless there is a clear

showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008).

      EA benefits in the form of emergency shelter and housing assistance are

administered at the county level consistent with DFD's supervision and relevant

regulations.   See N.J.A.C. 10:90-6.3(a).     Requests for emergency housing

assistance are restricted to individuals "in a state of homelessness or imminent

homelessness due to circumstances beyond their control" or if the individual is

homeless due to the "absence of a realistic capacity to plan in advance for

substitute housing." N.J.A.C. 10:90-6.1(c).

      Recipients of EA must sign a service plan that identifies the "mandatory

and non-mandatory activities as determined by the Board." N.J.A.C. 10:90-

6.6(a). If an individual, without good cause, is non-compliant with the terms of

a service plan, the Board can terminate EA benefits for a period of six months.

Ibid. Further, an individual may be terminated from receiving EA benefits for




                                                                        A-0541-18T3
                                       6
six months for violating the health and safety policies of a placement, such as

the Neptune motel at issue here. N.J.A.C. 10:90-6.3(c)(5).

      Here, A.P. admitted to permitting an overnight guest in her Neptune motel

room contrary to her service agreement and she was no longer entitled to receive

EA benefits. The Director also concluded that she was ineligible for EA benefits

because she placed a lock on the door, contrary to motel policy and N.J.A.C.

10:90-6.3(c)(5). We are satisfied that the Director's decision was supported by

substantial credible evidence in the record and it is not arbitrary, capricious, or

unreasonable.

      Affirmed.




                                                                           A-0541-18T3
                                        7